                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     SUSAN GALINIS, et al.,                           Case No. 09-cv-04980-SI
                                   8                    Plaintiffs,
                                                                                          ORDER DENYING PLAINTIFFS’
                                   9             v.                                       MOTION TO SEAL
                                  10     BAYER CORPORATION, et al.,                       Re: Dkt. No. 99
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13

                                  14          Currently before the Court is plaintiffs’ administrative motion to file records under seal.
                                  15   Dkt. No. 99. Plaintiffs’ motion does not comply with Civil Local Rule 79-5 and is therefore
                                  16   DENIED without prejudice.
                                  17

                                  18                                           BACKGROUND
                                  19          This case was originally filed in the Northern District of California on October 19, 2009.
                                  20   Dkt. No. 1. On November 20, 2009, the United States Judicial Panel on Multidistrict Litigation
                                  21   (“the MDL panel”) transferred this action to the Southern District of Illinois for consolidated
                                  22   proceedings pursuant to 28 U.S.C. § 1407 and assigned the case to the Honorable David R. Herndon.
                                  23   Dkt. No. 5. On October 15, 2018, the panel remanded this action back to the Northern District Court
                                  24   of California. See Dkt. Nos. 77, 79.
                                  25          At the time of remand, there were three pending motions in this case: defendant Bayer’s
                                  26   Motion to Exclude Expert Testimony That Bayer Withheld Information About Adverse Events
                                  27   Regarding Yasmin (Dkt. No. 57); Motion to Exclude Irrelevant Expert Testimony on VTE Studies
                                  28   and Unreliable Expert Testimony that Yasmin Has a Higher Stroke Risk Than Other Oral
                                   1   Contraceptives (Dkt. No. 58); and Motion for Summary Judgment for Failure to Establish Causation

                                   2   or Any Failure to Warn (Dkt. No. 59). Defendants filed these motions, and plaintiffs filed their

                                   3   oppositions, while this case was pending in the Southern District of Illinois. The motions are now

                                   4   set for hearing before this Court on June 14, 2019. Dkt. No. 96.

                                   5          During the briefing on these motions, plaintiffs filed all of their opposition documents (briefs

                                   6   and supporting declarations and exhibits) under seal. See Dkt. Nos. 63, 64, 65, 66, 67, 68. At a case

                                   7   management conference before this Court on February 8, 2019, the Court informed plaintiffs that

                                   8   “[a]ll documents previously filed under seal shall either be unsealed and/or counsel must re-file

                                   9   them along with motions to seal those documents pursuant to Local Rule 79-5.” Dkt. No. 96.

                                  10          On February 22, 2019, plaintiffs filed the present administrative motion to seal, seeking to

                                  11   keep exhibits 9-16, 23, and 37-39 under seal. Dkt. No. 99. As the basis for their motion, plaintiffs

                                  12   state that the parties entered into a stipulated protective order, that they are subject to Case
Northern District of California
 United States District Court




                                  13   Management Order No. 71 in the MDL, and that the Bayer defendants designated the exhibits in

                                  14   question as “CONFIDENTIAL” and “HIGHLY CONFIDENTIAL.” Dkt. No. 99 at 2.

                                  15

                                  16                                          LEGAL STANDARD

                                  17          With the exception of a narrow range of documents that are “traditionally [] kept secret,”

                                  18   courts begin their sealing analysis with a “strong presumption in favor of access to court records.”

                                  19   Foltz v. State Farm Mut. Auto. Ins. Co., 331 F.3d 1122, 1134-35 (9th Cir. 2003). “Reference to a

                                  20   stipulation or protective order that allows a party to designate certain documents as confidential is

                                  21   not sufficient to establish that a document, or portions thereof, are sealable.” Civ. L.R. 79-

                                  22   5(d)(1)(A). Information is considered sealable when “the document, or portions thereof, are

                                  23   privileged, protectable as a trade secret or otherwise entitled to protection under the law.” Civ. L.R.

                                  24   79-5(b).

                                  25          According to Civil Local Rule 79-5, a motion to file under seal must be accompanied by “[a]

                                  26
                                  27
                                              1
                                                The declaration of Claire Y. Choo states that a “true and correct copy of Case Management
                                       Order #7 is attached hereto as Exhibit A[,]” but no such document was attached. See Dkt. No. 99-
                                  28   1 ¶ 3. It appears, however, that a copy of Case Management Order No. 7 is available through the
                                       Court’s Electronic Case Filing system. See Dkt. No. 9.
                                                                                        2
                                   1   declaration establishing that the document sought to be filed under seal, or portions thereof, are

                                   2   sealable.” Civ. L.R. 79-5(d)(1)(A). The motion shall be accompanied by “[a] proposed order that

                                   3   is narrowly tailored to seal only the sealable material, and which lists in table format each document

                                   4   or portion thereof that is sought to be sealed,” “[a] redacted version of the document that is sought

                                   5   to be filed under seal . . . [that] prominently display[s] the notation ‘REDACTED VERSION OF

                                   6   DOCUMENT(S) SOUGHT TO BE SEALED,’” and “[a]n unredacted version of the document

                                   7   sought to be filed under seal . . . [that] prominently display[s] the notation ‘UNREDACTED

                                   8   VERSION OF DOCUMENT(S) SOUGHT TO BE SEALED.’” Civ. L.R. 79-5(d)(1)(B)-(D).

                                   9              Civil Local Rule 79-5(e) triggers additional requirements when “the Submitting Party is

                                  10   seeking to file under seal a document designated as confidential by the opposing party[.]” Civ. L.R.

                                  11   79-5(e).     In such instance, the Submitting Party must serve the Designating Party with its

                                  12   Administrative Motion to File Under Seal the same day that the Submitting Party files its
Northern District of California
 United States District Court




                                  13   declaration. “Within 4 days of the filing of the Administrative Motion to File Under Seal, the

                                  14   Designating Party must file a declaration as required by subsection 79-5(d)(1)(A) establishing that

                                  15   all of the designated material is sealable.” Civ. L.R. 79-5(e)(1).

                                  16

                                  17                                               DISCUSSION

                                  18          Plaintiffs’ motion to file records under seal does not comply with Civil Local Rule 79-5.

                                  19   First, plaintiffs have failed to file redacted and unredacted versions of the documents as required by

                                  20   Civil Local Rule 79-5(d)(1)(C)-(D). As the rule states, “[o]nly the unredacted version of a document

                                  21   sought to be sealed, may be filed under seal before a sealing order is obtained . . . .” Civ. L.R. 79-

                                  22   5(c). Presently, plaintiffs’ entire opposition briefs continue to be sealed from public viewing,

                                  23   without even redacted versions available.

                                  24          Additionally, based on plaintiffs’ filings, it is unclear what information plaintiffs are

                                  25   attempting to keep under seal. By their selective filing (i.e., by now seeking only to seal Exhibits

                                  26   9-16, 23, and 37-39), it is unclear whether plaintiffs intend that the remainder of the briefs and

                                  27   exhibits in their oppositions should be unsealed. See Dkt. Nos. 63, 64, 65, 66, 67, 68. If that is the

                                  28   case, plaintiffs should either re-file their documents on the docket publicly or should file a
                                                                                         3
                                   1   stipulation indicating which of the previously filed documents may be unsealed.         Nor is it clear

                                   2   from the filings whether plaintiffs seek to seal the attached exhibits in whole or in part. The parties

                                   3   are reminded that any request to seal “must be narrowly tailored to seek sealing only of sealable

                                   4   material . . . .” Civ. L.R. 79-5(b).

                                   5           Nor does the Court find it compelling that the parties were subject to Case Management

                                   6   Order No. 7 in the MDL. That Order provides, in part: “Where a party seeks to file a pleading or

                                   7   motion that contains Confidential Information, that party shall file under seal any Confidential or

                                   8   Highly Confidential Information consistent with applicable law and local practice.” Dkt. No. 9 at

                                   9   16 (emphasis added). This case is now before this Court, with a pending summary judgment motion

                                  10   and two motions to exclude expert witness testimony. The parties must comply with this District’s

                                  11   Civil Local Rules.

                                  12           For the above reasons, the Court DENIES the motion to seal without prejudice. Plaintiffs
Northern District of California
 United States District Court




                                  13   may file a new motion that complies with Civil Local Rule 79-5, keeping in mind that the Court will

                                  14   not order sealing of a given document simply because defendants have marked it as

                                  15   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL.”

                                  16

                                  17                                             CONCLUSION

                                  18           For the foregoing reasons, plaintiffs’ administrative motion to seal is DENIED without

                                  19   prejudice.

                                  20

                                  21           IT IS SO ORDERED.

                                  22   Dated: March 4, 2019

                                  23                                                    ______________________________________
                                                                                        SUSAN ILLSTON
                                  24                                                    United States District Judge
                                  25

                                  26
                                  27

                                  28
                                                                                         4
